                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:18-cr-103-MOC-DCK-1


UNITED STATES OF AMERICA                              )
                                                      )
               vs.                                    )
                                                      )                      ORDER
ROBERTO FONTANELLA                                    )
                                                      )
                       Defendant.                     )


       THIS MATTER is before the Court on the parties’ Joint Motion for Restitution (Doc. No.

40). Having considered the motion, it appearing that the parties as well as the victims have agreed

and stipulated to the amount of restitution, and having determined that such amount is both

reasonable and fair restitution, the Court enters the following Order.

                                                 ORDER

       IT IS, THEREFORE, ORDERED that the Joint Motion for Restitution (Doc. No. 40) is

GRANTED, and the Judgment entered in this matter is AMENDED to reflect restitution payable

to the victim in the “Tara” series in the amount of $1000.

       IT IS FURTHER ORDERED, having determined the amount of restitution owed to such

victims, that Defendant shall make restitution, pursuant to 18 U.S.C. § 3663A, as directed, to the

United States District Court Clerk. The victim’s recovery is limited to the amount of their loss

and Defendant's liability for restitution ceases if and when the victim receives full restitution. If

Defendant is unable to pay such amount in full now, during the period of imprisonment, payments

shall be made through the Federal Bureau of Prison’s Inmate Financial Responsibility Program.

Upon release from imprisonment any remaining balance shall be paid in monthly installments of

no less than $50 to commence within 60 days, until paid in full. Throughout the period of
supervision the probation officer shall monitor Defendant's economic circumstances and shall

report to the court, with recommendations as warranted, any material changes that affect the

defendant's ability to pay any court ordered penalties.

       The Clerk of Court shall prepare and submit to chambers an Amended Judgment reflecting

the award of restitution.


 Signed: October 18, 2019
